    CaseCase
         1:19-sw-05057-KLM
             1:19-sw-05057-KLM
                           *SEALED*
                               Document
                                    Document
                                        3 Filed
                                              2 04/25/19
                                                 Filed 01/18/19
                                                           USDC USDC
                                                                Colorado
                                                                      Colorado
                                                                          Page 1Page
                                                                                 of 4 1 of
                                           4
AO 93 (Rev. 12/09) Search and Seizure Warrant


                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                       District of Colorado

                 In the Matter of the Search of                  )
                                                                 )    Case No.        19-sw-5057-KLM
  Information provided by Sprint Corporation to the              )
  person known as Matthew Marre, representing                    )
  himself as a law enforcement officer calling from
                                                                 )
  phone numbers 970-408-0773 and/or 720-354-0721,
                                                                 )
  regarding cell phone number 970-539-1527.


                                                SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

        An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the State and District of Colorado and elsewhere,

SEE "ATTACHMENT A" attached hereto and incorporated by reference

           The person or property to be searched, described above, is believed to conceal

SEE "ATTACHMENT B" attached hereto and incorporated by reference

        I find that the affidavit(s), or any recorded testimony, establishes probable cause to search and seize the person or
property.

           YOU ARE COMMANDED to execute this warrant on or before                  February 1, 2019
                                                                                                 (not to exceed 14 days)
    xx in the daytime 6:00 a.m. to 10 p.m.                 at any time in the day or night as I find reasonable cause has been
                                                           established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at
the place where the property was taken.

         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
 inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
      Kristen L. Mix                                   .
                     (name)

       I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 and 3103(a) (except for
delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will
be searched or seized (check the appropriate box)      for          days (not to exceed 30).
                                                       until, the facts justifying, the later specific date of           .


Date and time issued: 3:34 pm, Jan
                        February     18, 2019
                                 31, 2012
                                                                                        Judge’s signature
                                                                        Kristen L. Mix
City and state:          Denver, Colorado                               United States Magistrate Judge
                                                                                        Printed name and title
CaseCase
     1:19-sw-05057-KLM
         1:19-sw-05057-KLM
                       *SEALED*
                           Document
                                Document
                                    3 Filed
                                          2 04/25/19
                                             Filed 01/18/19
                                                       USDC USDC
                                                            Colorado
                                                                  Colorado
                                                                      Page 2Page
                                                                             of 4 2 of
                                       4
 AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)



                                                             Return
Case No.:                            Date and time warrant executed:        Copy of warrant and inventory left with:
19sw05057-KLM                        01/21/2019 08:00 am                   Sprint Legal Compliance Center
Inventory made in the presence of :
FBI TFO Christopher Pyler
Inventory of the property taken and name of any person(s) seized:

1. Records received.
                                                                                      FILED
                                                                           UNITED STATES DISTRICT COURT
                                                                                DENVER, COLORADO
                                                                                    4/25/2019
                                                                            JEFFREY P. COLWELL, CLERK




                                                           Certification

           I declare under penalty of perjury that this inventory is correct and was returned along with the original
 warrant to the designated judge.



Date: 04/25/2019                                                    s/ Michael Thrapp
                                                                                Executing officer’s signature


                                                                Michael A Thrapp/ FBI Task Force Officer
                                                                                  Printed name and title
CaseCase
     1:19-sw-05057-KLM
         1:19-sw-05057-KLM
                       *SEALED*
                           Document
                                Document
                                    3 Filed
                                          2 04/25/19
                                             Filed 01/18/19
                                                       USDC USDC
                                                            Colorado
                                                                  Colorado
                                                                      Page 3Page
                                                                             of 4 3 of
                                       4




                                        ATTACHMENT A

                      DESCRIPTION OF LOCATION TO BE SEARCHED


    This warrant applies to information provided by Sprint the person known as Matthew Marre,
    representing himself as a law enforcement officer calling from phone numbers 970-408-0773
    and/or 720-354-0721, regarding cell phone number of 970-539-1527 that is stored at premises
    owned, maintained, controlled, or operated by Sprint Corporation, who uses the Custodian of
    records as 6480 Sprint Part Parkway Overland Park Kansas 66251.
CaseCase
     1:19-sw-05057-KLM
         1:19-sw-05057-KLM
                       *SEALED*
                           Document
                                Document
                                    3 Filed
                                          2 04/25/19
                                             Filed 01/18/19
                                                       USDC USDC
                                                            Colorado
                                                                  Colorado
                                                                      Page 4Page
                                                                             of 4 4 of
                                       4




                                          ATTACHMENT B


                   DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED


    All evidence and instrumentalities of violations of 18 U.S.C. § 2701, including the following:

    1. Any information provided by Sprint Corporation to the person known as Matthew Marre,

       representing himself as a law enforcement officer calling from phone numbers 970-408-0773

       and/or 720-354-0721, regarding cell phone number 970-539-1527.

    2. Information requested includes the following;

       A. Subscriber information for cell phone number 970-539-1527.

       B. All location services (GPS) provided to Matthew Marre on cell phone number 970-539-

           1527.
